                 Case 19-51060-tnw                   Doc 7           Filed 05/28/19 Entered 05/28/19 01:50:43                             Desc Main
                                                                     Document      Page 1 of 5
Fill in this information to identify your case:

Debtor 1              TREVOR RAY HAYS
                      ____________________________________
                      First Name                Middle Name                Last Name                                          ☐ Check if this is an amended
Debtor 2              Click or tap here to enter text                                                                             plan, and list below the
(Spouse, if filing)   _____________________________________________________                                                       sections of the plan that have
                      First Name                Middle Name                Last Name                                              been changed.
United States Bankruptcy Court for the: EASTERN               _ District of __KENTUCKY_____
                                                                                (State)


Case number (If known)                 19-51060




 Local Form 3015-1(a)
 Chapter 13 Plan                                                                                                                                               12/17


      Part 1:          Notices


 To Debtors:            This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate
                        that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that do not comply
                        with local rules and judicial rulings may not be confirmable.
                        In the following notice to creditors, you must check each box that applies.
 To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                        You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
                        attorney, you may wish to consult one.
                        If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation at
                        least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy
                        Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, you may
                        need to file a timely proof of claim in order to be paid under any plan.
                        The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
                        includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
                        ineffective if set out later in the plan.


      1.1        A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial
                 payment or no payment at all to the secured creditor
                                                                                                                                   ☐ Included       ☒ Not included
      1.2        Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in
                 Section 3.4
                                                                                                                                   ☐ Included       ☒ Not included
      1.3        Nonstandard provisions, set out in Part 8
                                                                                                                                   ☒ Included       ☐ Not included


    Part 2:            Plan Payments and Length of Plan


 2.1 Debtor(s) will make regular payments to the trustee as follows:

       $ 319.59                                        per       MONTH                                 for     60                                            months
       $                                               per                                             for                                                   months
       $                                               per                                             for                                                   months
    Insert additional lines if needed.
        If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to
        creditors specified in this plan.
 2.2 Regular payments to the trustee will be made from future income in the following manner: Check all that apply.

    ☒       Debtor(s) will make payments pursuant to a payroll deduction order.

    ☐       Debtor(s) will make payments directly to the trustee.

 Local Form 3015-1(a)                                                      Chapter 13 Plan                                                          Page 1
              Case 19-51060-tnw                Doc 7           Filed 05/28/19 Entered 05/28/19 01:50:43                             Desc Main
                                                               Document      Page 2 of 5

    ☐    Other (specify method of payment):    Click or tap here to enter text
  2.3 Income tax refunds. Check one.

    ☒    Debtor(s) will retain any income tax refunds received during the plan term.

    ☐   Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will turn
    over to the trustee all income tax refunds received during the plan term.

    ☐    Debtor(s) will treat income tax refunds as follows:   Click or tap here to enter text
  2.4 Additional payments. Check one.

   ☒     None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

   ☐     Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated amount, and date
   of each anticipated payment.   Click or tap here to enter text
  2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ 19,175.40



    Part 3:      Treatment of Secured Claims


  3.1 Maintenance of payments and cure of default, if any. Check one.

   ☒    None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced..

  3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

   ☒    None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

  3.3 Secured claims excluded from 11 U.S.C. § 506. Check one.

   ☐    None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

   ☒    The claims listed below were either:
   (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the personal
   use of the debtor(s), or
   (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.
   These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or directly
   by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the filing deadline
   under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of claim, the amounts
   stated below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s).
Name of creditor                            Collateral                     Amount of claim           Interest rate*      Monthly plan       Estimated total
                                                                                                                         payment            payments by
                                                                                                                                            trustee
SOUTHERN FINANCIAL SERVICES                2008 CHEVY SILVERADO            $10,540                  7.25%               $                   $14,272.02
                                                                           Disbursed by:
                                                                           ☒ Trustee
                                                                           ☐ Debtor(s)
                                                                           $                        %                   $                   $
                                                                           Disbursed by:
                                                                           ☐ Trustee
                                                                           ☐ Debtor(s)
   Insert additional claims as needed.
   * If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points.
  3.4 Lien avoidance. Check one.

   ☒    None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

  3.5 Surrender of collateral. Check one.

   ☒    None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

  3.6 All Other Secured Claims.


  Local Form 3015-1(a)                                             Chapter 13 Plan                                                              Page 2
            Case 19-51060-tnw                  Doc 7        Filed 05/28/19 Entered 05/28/19 01:50:43                               Desc Main
                                                            Document      Page 3 of 5

  An allowed secured claim not provided for in the plan shall be classified in a junior class of secured claims that will be paid through the plan on a pro
  rata basis with all other allowed secured claims in the class. Each allowed claim in the class will be paid to the extent of the value of the collateral set
  forth in the Creditor’s proof of claim or the amount of the allowed claim, whichever is less, with interest at the WSJ Prime Rate on the date of
  confirmation or the date on which the proof of claim is filed, whichever is later, plus 2 percentage points, or if a secured tax claim with interest at the
  applicable statutory rate in effect on the date on which the plan is confirmed. Allowed administrative expenses shall be paid in full prior to distribution
  to this class of secured claims



  Part 4:        Treatment of Fees and Priority Claims


4.1 General
  Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
  postpetition interest.
4.2 Trustee’s fees

 Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be        7.7 % of plan payments; and during the
 plan term, they are estimated to total $ 1368.45.
4.3 Attorney’s fees
 1. Counsel for the debtor requests compensation as follows:

  a.   ☒    Pursuant to KYEB LBR 2016-2(a) an attorney’s fee for Debtor’s counsel shall be allowed in the amount of $      3500 (not to exceed $3,500). Of
  this amount, the debtor paid $ 0 prior to the filing of the petition, leaving a balance of $ 3500 to be paid through the plan. (The Debtor/Attorney for
  Debtor have complied with KYEB LBR 2016-2(a) and this must match the Rule 2016(b) Disclosure of Compensation of Attorney For Debtor(s)). Any
  additional requests for fees or expenses will be requested by separate application.
  OR

  b.   ☐    An attorney’s fee for Debtor’s counsel will be requested by separate application and shall be paid as allowed by the Court.

 2. Until the allowed attorney’s fee is paid in full, creditors holding secured claims (including arrearage claims) shall be paid only adequate protection
 payments ordered by the Court.
4.4 Priority claims other than attorney’s fees and those treated in § 4.5. Check one.

 ☒       None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount. Check one.

 ☒       None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

  Part 5:        Treatment of Nonpriority Unsecured Claims


5.1 Nonpriority unsecured claims not separately classified.
       Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
       providing the largest payment will be effective. Check all that apply.

 ☐      The sum of $   Click or tap here to enter text.

 ☐ Click or tap here to enter text % of the total amount of these claims, an estimated payment of $ Click or tap here to enter text.
 ☒      The funds remaining after disbursements have been made to all other creditors provided for in this plan.

  If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $      0. Regardless of the
  options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.
5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

 ☒       None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims. Check one.

 ☒       None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

  Part 6:        Executory Contracts and Unexpired Leases



Local Form 3015-1(a)                                              Chapter 13 Plan                                                            Page 3
            Case 19-51060-tnw               Doc 7        Filed 05/28/19 Entered 05/28/19 01:50:43                          Desc Main
                                                         Document      Page 4 of 5

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
    and unexpired leases are rejected. Check one.

  ☒   None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

  Part 7:        Vesting of Property of the Estate


7.1 Except as provided in Part 8, property of the estate in the possession of the debtor(s) and properly scheduled will vest in the debtor(s)
upon Check the applicable box:
    ☒ plan confirmation.
    ☐ entry of discharge.
    ☐ other Click or tap      here to enter text
7.2 Unless otherwise ordered, the trustee retains all lien avoidance rights provided by statute.



  Part 8:        Nonstandard Plan Provisions


8.1 Check “None” or List Nonstandard Plan Provisions

  ☐    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
 Local Form 3015-1(a) or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.
The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

  Debtor requests a 60 month plan




  Part 9:      Signature(s):


9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below.



    __/s/Trevor Ray          Hays______________________                       _________________________________________
 Signature of Debtor 1                                                      Signature of Debtor 2



 Executed on 05/24/2019                                                     Executed on _____________
                                                                            MM / DD / YYYY



     ___/s/Tammy         E. Howard _________                               Date   05/24/2019
 Signature of Attorney for Debtor(s)



By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording
and order of the provisions in this Chapter 13 plan are identical to those contained in Local Form 3015-1(a), other than any
nonstandard provisions included in Part 8.




Local Form 3015-1(a)                                           Chapter 13 Plan                                                      Page 4
         Case 19-51060-tnw                 Doc 7       Filed 05/28/19 Entered 05/28/19 01:50:43                      Desc Main
                                                       Document      Page 5 of 5




Exhibit: Total Amount of Estimated Trustee Payments
    The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
    out below and the actual plan terms, the plan terms control.


       a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                   $

       b. Modified secured claims (Part 3, Section 3.2 total)                                           $

       c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                      $14,272.02

       d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)            $

       e. Fees and priority claims (Part 4 total)                                                       $4868.45

       f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                     $

       g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                 $

       h. Separately classified unsecured claims (Part 5, Section 5.3 total)                            $

       i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)      $

       j. Nonstandard payments (Part 8, total)                                                          $

           Total of lines a through j                                                                   $19,140.47




Local Form 3015-1(a)                                     Chapter 13 Plan Exhibit                                              Page 1
